Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146319                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  CHERYL K. STREET, Personal Representative                                                                           Justices
  of the Estate of JEANETTE HUTCHINGS,
                 Plaintiff-Appellee,
  v                                                                 SC: 146319
                                                                    COA: 306162
                                                                    Calhoun CC: 2010-002336-NH
  TAMMY GLEESON, D.O.,
          Defendant-Appellee,
  and
  ABEDELKARIM KHALIL ABUSHMAIES,
  M.D. and VHC, P.C., d/b/a VASCULAR
  HEALTH CENTER,
             Defendants-Appellants.
  _________________________________________/

          On order of the Court, the application for leave to appeal the October 30, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the order of the Calhoun Circuit Court dismissing the complaint. Contrary
  to the Court of Appeals opinion, the trial court did consider the factors listed in Vicencio
  v Ramirez, 211 Mich App 501 (1995), and the plaintiff’s failure to comply with discovery
  requests in the 2008 case was relevant to the court’s decision under factor 2. When all of
  the facts of this case are considered, the trial court’s decision was within the range of
  principled outcomes.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2013
           d0529
                                                                               Clerk